Citation Nr: 0410820	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from February 1989 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The Board notes at the outset that there was a significant change 
in VA law during the course of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
went into effect.  VA has promulgated revised regulations to 
implement these changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)(2003).

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim, make reasonable efforts to obtain relevant 
records adequately identified and authorized by the claimant, 
notify the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government department or 
agency unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would be 
futile.  38 C.F.R. § 3.159(c) (2003).    

The Board notes that the service medical records are completely 
negative for complaints of, treatment for, or diagnosis of a 
psychiatric disorder.  Next, there is no evidence of psychiatric 
symptomatology after the veteran's release from service in May 
1993 until he was treated and diagnosed with schizophrenia in 
October 1997, over 4 years after service.  

In the years since, he has been diagnosed with psychosis, paranoid 
schizophrenia, schizo-affective disorder, alcohol dependence, and 
polysubstance abuse.  There have been numerous hospitalizations 
for schizophrenia at private hospitals as well as at the VA 
Medical Center.  The Social Security Administration has determined 
he is disabled due to paranoid schizophrenia.

In claims for disability compensation the VCAA requires that VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or persistent 
or recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, injury, or 
disease during active service.  38 C.F.R. § 3.159(c)(4).  The 
Board notes the veteran has provided competent lay evidence of 
recurrent symptoms of a disability possibly associated with, or 
aggravated by active service.  Therefore, the Board finds a VA 
medical opinion is required for an adequate decision.

Prior to this examination, the RO should obtain and associate with 
the claims file all outstanding pertinent medical records.  In 
this case, in a March 1996 discharge summary from Delta Regional 
Medical Center it was noted that he had used alcohol and marihuana 
since age 10 and also drank heavily in service.  There does not 
appear to be any records of treatment for substance abuse or 
mental disorders in service.  However, if any such records exist, 
they would normally have been stored separately from his other 
service medical records.  Because mental hygiene records are filed 
by treating facility and date, the veteran should again be 
requested to state whether he received any such treatment.

In view of the above, the issue of service connection for 
schizophrenia is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  Thus, the claim is 
REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 are fully complied with and 
satisfied.  

2.  The RO should again request the veteran to provide details 
concerning problems for emotional or substance abuse problems he 
had during his military service and identify any treating facility 
where he sought treatment and the date or dates for any such 
treatment.

3.  The RO should contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and request a search for 
additional service medical and personnel records for the veteran's 
period of military service from February 1989 to May 1993.  The 
records pertaining to the veteran's acceptance to and release from 
service are particularly desirable.  

4.  When the above development has been completed, the veteran 
should be scheduled for a psychiatric examination.  The claims 
folder should be made available to the examiner for review.  The 
examiner should elicit a history from the veteran as to any 
psychiatric problems he had prior to service (history of alcohol 
and marihuana abuse beginning at age 10) and after service.  All 
indicated tests and studies should be accomplished.  The examiner 
should provide opinions as to the following questions:  

* What psychiatric disorder(s) does the veteran currently 
manifest?

* Is there clear evidence that a psychiatric disorder existed 
prior to service?  If so, what disorder?  

* Is it as likely as not that a psychiatric disorder had its onset 
during service?

* Is it as likely as not that a pre-existing psychiatric disorder 
increased in severity during service? 

* If a pre-existing disorder increased in severity during service, 
is it as likely as not that the increase was beyond the natural 
progress of the disability?

5.  Following the above, the RO should readjudicate the veteran's 
claim.  If any benefit remains denied, the veteran and his 
representative, if any, should be provided with a supplemental 
statement of the case and allowed a reasonable time for response.  
Thereafter, if appropriate, the case should be returned to the 
Board.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

